Citation Nr: 0321302	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  00-24 319A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado.


REMAND

In March 2003, under 38 C.F.R. § 19.9(a)(2) (2002), the Board 
requested that the veteran be afforded a VA audiological 
examination addressing the nature and etiology of the two 
disabilities addressed in this appeal.  This examination was 
conducted in June 2003, and the Board is satisfied that the 
examination report meets the specifications of the March 2003 
request.

However, in Disabled American Veterans v. Principi, 327 F.3d 
1339 (2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) determined that 38 C.F.R. 
§ 19.9(a)(2) (2002) is inconsistent with 38 U.S.C.A. § 
7104(a) (West 2002) because, in conjunction with the amended 
regulation codified at 38 C.F.R. § 20.1304 (2002), it allows 
the Board to consider additional evidence without having to 
remand the case to the agency of original jurisdiction, here 
the Denver VARO, for initial consideration and without having 
to obtain the claimant's waiver.  Also, the Federal Circuit 
determined that 38 C.F.R. § 19.9(a)(2)(ii) (2002), which 
provides "no less than 30 days to respond to notice," is 
contrary to 38 U.S.C.A. § 5103(b) (West 2002), which provides 
the claimant one year to submit evidence.  This section was 
also invalidated.

To date, the newly obtained evidence has not been considered 
by the RO, and the veteran has not in any way waived RO 
consideration of this evidence.  In view of the Federal 
Circuit decision, and so as to provide every consideration to 
the veteran's claim without taking action that might 
prejudice his appeal, the Board observes that additional due 
process requirements may be applicable as a result of the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) and its implementing regulations.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159,3.326(a) (2002).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should initially issue a 
letter to the veteran in which the 
provisions of 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002), as 
contained in the VCAA, are discussed in 
the context of the current claims.  
Specifically, the RO should notify the 
veteran of the type of evidence needed to 
substantiate his claims and explain the 
relative duties of the veteran and the VA 
in obtaining such evidence.  Quartuccio 
v. Principi, 16 Vet. App. 183, 186-87 
(2002).  

2.  After allowing the veteran the 
appropriate period of time in which to 
respond, the RO should readjudicate the 
claims of entitlement to service 
connection for bilateral hearing loss and 
tinnitus.  If the either claim remains 
denied, the RO should then issue a 
Supplemental Statement of the Case 
addressing such claims.  This 
Supplemental Statement of the Case should 
include the recently enacted provisions 
of 38 C.F.R. §§ 3.102 and 3.159 (2002).

Then, after allowing the veteran a reasonable period of time 
in which to respond, the RO should return this case to the 
Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
See generally Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_____________________________________________
	A. P. SIMPSON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


